Citation Nr: 0406545	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  93-26 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating for hypertension in 
excess of 10 percent.

2.  Entitlement to an initial rating for bilateral hearing 
loss in excess of 0 percent.

3.  Entitlement to an initial rating for arthritis of the 
left hip in excess of 10 percent.

4.  Entitlement to an initial rating for residuals of right 
ankle sprain in excess of 0 percent prior to February 22, 
2000 and 10 percent thereafter.

5.  Entitlement to an initial rating for left ankle 
disability in excess of 0 percent.

6.  Entitlement to an initial rating for bilateral 
patellofemoral syndrome in excess of 0 percent.

7.  Entitlement to an initial rating for residuals of right 
5th toe surgery in excess of 0 percent.

8.  Entitlement to an initial rating for left shoulder 
tendonitis in excess of 10 percent.

9.  Entitlement to service connection for generalized 
arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a January 1993 rating decision, the RO 
granted service connection for hypertension with an initial 
rating of 10 percent, and granted service connection for 
osteoarthritis of the left hip, hearing loss, residuals of 
bilateral ankle sprains, patellofemoral syndrome of both 
knees and residuals of surgery to the right little toe with 
initial noncompensable ratings assigned for each.  A July 
2001 RO rating decision denied a claim for service connection 
for generalized arthritis of multiple joints.  By decision 
dated July 2002, the RO increased the rating for 
osteoarthritis of the left hip to 10 percent disabling 
effective to the date of claim, and increased the rating to 
10 percent for right ankle disability effective to February 
22, 2000.  In June 2003, the veteran appeared and testified 
at a hearing held at the Atlanta, Georgia, RO before 
Constance Tobias who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  38 U.S.C.A. § 
7102(b) (West 2002).

As addressed below, the Board finds that the veteran has 
initiated an appeal with respect to the RO's August 2002 
which granted service connection for left shoulder 
tendonitis, and assigned an initial 10 percent evaluation.  
The Board has listed this issue on the title page for 
procedural purposes only, and remands the matter for issuance 
of a Statement of the Case (SOC) to afford the veteran the 
opportunity to perfect his appeal, if he so desire.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that, during his Travel Board hearing, the 
veteran raised claims for service connection for tinnitus as 
secondary to service connected hearing loss and entitlement 
to a total disability rating for compensation on the basis of 
individual unemployability (TDIU).  The Board also guides the 
RO's attention to the veteran's Statement in Support of 
Claim, received in February 2003, wherein he appears to raise 
additional issues for adjudication.  These issues are 
referred to the RO for appropriate action.  


REMAND

The Board notes that additional development of the claims is 
required prior to any further appellate consideration.  The 
veteran must first be provided notice of the relative duties 
on the part of VA and himself in developing his claims 
pursuant to the new notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) which were enacted into 
law during the pendency of this appeal.  38 U.S.C. § 5103 
(West 2002).  VA must also obtain records associated with the 
veteran's pending claim for disability benefits before the 
Social Security Administration (SSA).  Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002).

The Board next notes that, in rating musculoskeletal 
disabilities, VA must assess functional impairment and 
whether there is incoordination, weakness, fatigability or 
additional limitation of motion from pain or repeated use of 
the joint.  38 C.F.R. §§ 4.40 and 4.45 (2003).  The Court of 
Appeals for Veterans Claims as held that, if feasible, the 
determination of functional limitation "should be portrayed 
in terms of the degree of additional range of motion due to 
pain on use or during flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The veteran must be provided 
orthopedic examinations of his service connected left hip, 
right ankle, left ankle, left knee and right knee to 
determine the extent, if any, of functional loss of use of 
the affected joints due to pain on use or during flare-ups of 
disability.

The Board next notes that VA may obtain medical examination 
or opinion if necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  The Board requires 
medical opinion as to whether the veteran's current diagnosis 
of cervical spine spondylosis bears any causal relationship 
to his in-service treatment for neck injury on January 28, 
1984, and whether the current diagnosis of lumbar spine 
spondylosis bears any causal relationship to a reported back 
injury in 1985, as reflected in a lay statement dated May 27, 
2003 and report of recurrent back pain on the May 1991 
retirement examination.  Finally, the veteran should be 
afforded audiology examination in order to determine the 
current severity of his hearing loss since the last VA 
examination in 1997.

Finally, the Board notes that, by decision dated August 2002, 
the RO granted service connection for left shoulder 
tendonitis, and assigned an initial 10 percent evaluation.  
The veteran was provided notice of this decision by letter 
dated August 20, 2002.  The Board construes the veteran's 
June 2003 testimony with the evidence received at that time 
as constituting a timely filed Notice of Disagreement (NOD) 
with the RO's assignment of an initial rating.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (2003).  See generally Tomlin v. Brown, 
5 Vet. App. 355 (1993) (hearing transcript containing an oral 
statement of disagreement meets the statutory definition of 
an NOD).  The Board remands the matter for issuance of a 
Statement of the Case (SOC) to afford the veteran the 
opportunity to perfect his appeal, if he so desire.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should provided the veteran notice 
which complies with the provisions of 
38 U.S.C. § 5103.  

2.  The RO should take all appropriate steps 
to obtain complete medical records from (1) 
Martin Army Community Hospital since April 
1998; (2) the Birmingham, Alabama VAMC since 
January 2002; (3) the Tuskegee, Alabama VA 
Hospital (VAH) since January 2002 and (4) the 
veteran's complete Vocational and 
Rehabilitation Folder.  The RO should contact 
the veteran and request him to clarify his 
dates of treatment at the Atlanta, Georgia 
VAMC, and to identify any private medical 
records not currently associated with the 
claims folder which may be relevant to his 
claims on appeal.

3.  The RO should obtain all legal and medical 
documents related to the veteran's pending 
application for disability benefits from SSA.

4.  Following completion of the foregoing 
development, the RO should then schedule the 
veteran for orthopedic examination, with 
benefit of review of the claims folder, in 
order to determine the current nature and 
severity of his left hip, bilateral ankle, and 
bilateral knee disabilities as well as the 
nature and probable etiology of his claimed 
cervical and lumbar spine disabilities.  The 
claims folder and a copy of this remand must 
be made available to the examiner prior to the 
examination for review.  

In addition to addressing the range of motion 
of each service connected joint, the examiner 
is requested to specifically address the 
extent, if any, of functional loss of use of 
the left hip, right ankle, left ankle, right 
knee and/or left knee due to pain, 
incoordination, weakness, pain on flare-ups 
and fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.

The examiner should also offer opinion on the 
following questions: (1) what is the current 
diagnosis, or diagnoses, of cervical spine 
disability; (2) whether it is least as likely 
as not that any currently diagnosed disability 
of the cervical spine was first manifested in 
service or, alternatively, is causally related 
to event(s) in service; (3) what is the 
current diagnosis, or diagnoses, of lumbar 
spine disability and (4) whether it is least 
as likely as not that any currently diagnosed 
disability of the cervical spine was first 
manifested in service or, alternatively, is 
causally related to event(s) in service?

5.  The RO should also schedule the veteran 
for audiology examination in order to 
determine the current severity of his hearing 
loss disability.

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002).

7.  The RO should furnish the veteran and his 
accredited representative an SOC which advises 
him of the Reasons and Bases for denying an 
initial rating in excess of 10 percent for 
left shoulder tendonitis.  The veteran should 
be afforded the opportunity to respond to the 
SOC, and advised of the requirements necessary 
to perfect his appeal.

8.  Thereafter, the RO should conduct a de 
novo review of all the claims on appeal.  If 
the benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




